EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Anthony Salmo on February 25, 2022.

Regarding Claim 1, the claim is modified as follows:
1.	(Currently Amended)  An autonomous mobile cleaning robot comprising:
an outer shell comprising a first feature connected to the outer shell, the first feature including a ramp angled with respect to a vertical axis of the autonomous mobile cleaning robot; and
a bumper movably connected to the outer shell, the bumper defining an inner surface, and the bumper comprising:
a second feature connected to the inner surface, the second feature engageable with the ramp

Regarding Claim 2, the claim is cancelled in its entirety.

Regarding Claim 3, the claim is modified as follows:
3.	(Currently Amended)  The autonomous mobile cleaning robot of claim 1[[2]], wherein the second feature of the bumper includes a retaining wall configured to retain a pin of the outer shell to together limit horizontal movement of the bumper with respect to the outer shell.

Regarding Claim 4, the claim is modified as follows:
4.	(Currently Amended)  The autonomous mobile cleaning robot of claim 1[[2]], wherein the second feature of the bumper includes a radially inner lip of the bumper.

Regarding Claim 7, the claim is cancelled in its entirety.

Regarding Claim 8, the claim is modified as follows:
8.	(Currently Amended)  The autonomous mobile cleaning robot of claim [[7]]5, wherein at least one of the first features includes the ramp, and wherein another of the first features includes a second ramp angled with respect to [[the]]a radial axis of the autonomous mobile cleaning robot to cause a rear portion of the bumper to translate substantially tangentially with respect to the outer shell in response to the vertical force applied to the bumper.

Regarding Claims 12-23, the claims are cancelled in their entirety.
12-23.	(Canceled)  

Regarding New Claim 24, the claim is added as follows:
24.	(New)  An mobile cleaning robot comprising:

a bumper movably connected to the outer shell, the bumper defining an inner surface, and the bumper comprising:
a second feature connected to the inner surface, the second feature including a ramp angled with respect to a vertical axis of the mobile cleaning robot, and the ramp engageable with the pin to cause the bumper to move in a horizontal direction with respect to the outer shell in response to a vertical force applied to a top portion of the bumper.

Regarding New Claim 25, the claim is added as follows:
25.	(New)  The mobile cleaning robot of claim 24, wherein the outer shell includes a plurality of pins connected to the outer shell, and wherein the bumper includes a plurality of ramps connected to the inner surface, each ramp of the plurality of ramps engageable with one pin of the plurality of pins to cause the bumper to move in the vertical direction with respect to the outer shell in response to the horizontal force applied to the bumper.

Regarding New Claim 26, the claim is added as follows:
26.	(New)  The mobile cleaning robot of claim 25, further comprising:
a bumper switch activatable by the bumper, the first feature and the second feature configured to cause the bumper to activate the bumper switch in response to the vertical force applied to the bumper.

Regarding New Claim 27, the claim is added as follows:
27.	(New)  The mobile cleaning robot of claim 26, further comprising:
a spring connected to the outer shell and engaged with the bumper to bias the bumper away from the outer shell.

Regarding New Claim 28, the claim is added as follows:
28.	(New)  An mobile cleaning robot comprising:
an outer shell including a ramp connected thereto; and
a bumper movably connected to the outer shell, the bumper comprising:
an inner lip engageable with the ramp to cause the bumper to move in a horizontal direction with respect to the outer shell in response to a vertical force applied to a top portion of the bumper.

Regarding New Claim 29, the claim is added as follows:
29.	(New)  The mobile cleaning robot of claim 28, wherein the outer shell includes a plurality of ramps connected to the outer shell, the inner lip of the bumper engageable with each ramp of the plurality of ramps to cause the bumper to move in the vertical direction with respect to the outer shell in response to the horizontal force applied to the bumper.

Regarding New Claim 30, the claim is added as follows:
30.	(New)  The mobile cleaning robot of claim 28, wherein the inner lip includes a chamfered surface configured to contact the ramp.

Regarding New Claim 31, the claim is added as follows:
31.	(New)  The mobile cleaning robot of claim 30, further comprising:
a bumper switch activatable by the bumper, the ramp and the inner lip configured to cause the bumper to activate the bumper switch in response to the vertical force applied to the bumper.

Regarding New Claim 32, the claim is added as follows:
32.	(New)  The mobile cleaning robot of claim 31, further comprising:


Regarding New Claim 33, the claim is added as follows:
33.	(New)  An mobile cleaning robot comprising:
an outer shell including a ramp connected thereto; and
a bumper movably connected to the outer shell, the bumper defining an inner surface, and the bumper comprising:
a pin connected to the inner surface, the pin engageable with the ramp to cause the bumper to move in a horizontal direction with respect to the outer shell in response to a vertical force applied to a top portion of the bumper.

Regarding New Claim 34, the claim is added as follows:
34.	(New)  The mobile cleaning robot of claim 33, wherein the outer shell includes a plurality of ramps connected to the outer shell, and wherein the bumper includes a plurality of pins connected to the inner surface, each pin of the plurality of pins engageable with one ramp of the plurality of ramps to cause the bumper to move in the vertical direction with respect to the outer shell in response to the horizontal force applied to the bumper.

Regarding New Claim 35, the claim is added as follows:
35.	(New)  The mobile cleaning robot of claim 34, further comprising:
a bumper switch activatable by the bumper, the ramp and the pin configured to cause the bumper to activate the bumper switch in response to the vertical force applied to the bumper; and
a spring connected to the outer shell and engaged with the bumper to bias the bumper away from the outer shell.


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received February 2, 2022 amending Claims 1, 9, 14, and 19.  Claims 2, 7, and 12-23 were cancelled by Examiner’s Amendment.  New Claims 24-35 were added and Claims 1, 3, 4, and 8 were modified by Examiner’s Amendment to place Claims 1, 3-6, 8-11, and 24-35 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1, 3-6, 8-11, and 24-35, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims, the instant invention is neither anticipated nor 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/
Primary Examiner, Art Unit 3723